Citation Nr: 1115637	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1997.  He also served in the United States Marine Corp Reserves. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of a special expedited claims processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Atlanta, Georgia, certified the appeal to the Board

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  Because, however, the claim requires further development, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

This Veteran has work experience as a chaplain or clergyman, and he last worked in that field in June 2007.  He believes that his service- connected disabilities, most notably his low back disorder, preclude any further employment that could be considered substantially gainful.


The Veteran's service-connected disabilities are:  (1) degenerative disc disease of the lumbar segment of the spine with spondylolisthesis, rated 40-percent disabling; (2) chronic sinusitis, rated 30-percent disabling; (3) chronic urticaria, rated 
10-percent disabling; (4) hypertension, rated 10-percent disabling; and (5) sensory deficit of the left lower extremity associated with the low back degenerative disc disease, rated as 10-percent disabling.  So the combined rating for these several service-connected disabilities is 70 percent.  See 38 C.F.R. § 4.25.

The Veteran therefore has sufficient ratings for these disabilities to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

The medical and other evidence in the file, however, is indeterminate on the critical issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disabilities.  So the Board, in turn, is unable to assess his potential entitlement to a TDIU and resultantly must obtain a medical opinion to assist in making this important determination.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Gary v. Brown, 7 Vet. App. 229, 232 (1994).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Turning back now to the facts of this particular case.  In February 2010, the Veteran was provided a VA examination primarily pertaining to his service-connected low back disability.  Consequently, the examiner did not comment on the Veteran's other service-connected disabilities and did not comment on how and to what extent the service-connected disabilities - that is, the low back disability in combination with these several other disabilities, affects or impedes the Veteran's ability to obtain and maintain substantially gainful employment. 

In contrast, in September 2009, a treating VA physician concluded it was at least as likely as not that the Veteran's service-connected disabilities prevent him from gainful employment.  That physician's opinion, however, did not address the Veteran's previous work experience as a clergyman or offer any discussion of the underlying rationale of the opinion, so does not address his potential entitlement to a TDIU in terms of his prior work experience, training, education level, etc.  The probative value of a medical opinion is mostly derived from the discussion of its underlying rationale, not mere consideration of the evidence in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, which contributes probative value to a medical opinion).

It is the Board's responsibility to weigh the evidence for and against the claim and determine where to give credit and where to withhold the same, and in so doing the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board may not offer its own opinion regarding whether the Veteran can perform this type of work based on his current level of disabilities, a technique as mentioned the Court previously has determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations omitted).

The Court has cautioned VA against seeking additional medical opinions where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But in another decision since issued, Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009), the Court distinguished this holding in Mariano and defined its parameters, indicating instead that, even if a record contains favorable medical evidence, the Board may seek further evidentiary development if the favorable evidence, along with the other evidence of record, is insufficient to allow the Board to make a fully informed decision.  The additional development must be undertaken in a "an impartial, unbiased, and neutral manner."

Here, there was no discussion of the rationale when the treating VA physician suggested the Veteran is unemployable on account of his service-connected disabilities, and the VA compensation examiner did not consider the entire impact of the service-connected disabilities as a whole, so in combination, just instead assessed the severity of the low back disability in isolation and, even then, did not also comment on whether it is sufficiently severe to render the Veteran incapable of obtaining and maintaining substantially gainful employment so as to, in turn, warrant granting a TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.).

So additional medical comment is needed to address this determinative issue of employability before deciding this appeal.

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain a medical opinion concerning whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  These service-connected disabilities are:  1) degenerative disc disease of the lumbar spine with spondylolisthesis, rated 40-percent disabling; (2)chronic sinusitis, rated 30-percent disabling; (3) chronic urticaria, rated 10- percent disabling; (4) hypertension, rated 
10-percent disabling; and (5) sensory deficit of the left lower extremity associated with the low back degenerative disc disease, rated 10-percent disabling, for a combined 70-percent rating.

In making this important determination regarding employability, the commenter must consider the Veteran's level of education, prior work experience and training, etc., but not his age and any impairment attributable to disabilities that are not service connected.

The commenter must review the claims file, including a complete copy of this remand, for the pertinent medical and occupational history.  But most importantly, the commenter must discuss the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then readjudicate this TDIU claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



